DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 



This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

A hue angle calculation unit configured to calculate a hue angle in claims 1 and 13.
A parameter generation unit configured to generate at least one of a … parameter in claims 1, 10, and 12.

A color signal changing unit configured to change the YCbCr-type color signal in claims 1 and 7.


A saturation changing unit … configured to change the saturation components (Cb,Cr) in claims 1, 3, 4, and 6.

A reference value calculation unit configured to calculate in claim 3.


A luminance changing unit configured to change a luminance component in claim 9.

A hue axis selection unit configured to select a first hue axis and a second hue axis in claims 10 and 11.


A parameter calculation unit configured to calculate in claim 10.

A color space conversion unit configured to convert in claim 14.


A white point compensation unit configured to compensate a white offset in claim 18.

Note:  Claims dependent from independent and dependent claims inherit the interpretation of the “units” from the independent and dependent claims from which they depend.  Not all dependent claims are listed above for ease of identification. 


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:  “Computer graphics devices” [0003]  e. g. a computer in Applicant’s Pre-Grant Publication (US 2021/0120148 A1) performing the following processes:

A hue angle calculation unit configured to calculate a hue angle [0076]
A parameter generation unit configured to generate at least one of a … parameter [0044]
A color signal changing unit configured to change the YCbCr-type color signal [0056]
A saturation changing unit … configured to change the saturation components (Cb,Cr) [0069]
A reference value calculation unit configured to calculate [0062]
A luminance changing unit configured to change a luminance component [0079]
 A hue axis selection unit configured to select a first hue axis and a second hue axis [0048]
A parameter calculation unit configured to calculate [0052]
A color space conversion unit configured to convert [0071]
A white point compensation unit configured to compensate a white offset [0082]

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an algorithm for the claimed “units” must be shown or the feature(s) canceled from the claim(s). The drawings are objected to because the interpretation of the “units” (e.g. computer) above 
  The Examiner recommends adding individual drawings to represent processing steps (e.g. a flowchart) for each of the units listed above.  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter

Claims 1-18 are allowed.

The following is an Examiner’s statement or reasons for allowance:  The closest reference of record is Ok et al. (US 2005/0219574 A1).  In the Applicant’s independent claim, Ok et al. does not teach:  wherein the color signal changing unit comprises a saturation changing unit configured to calculate a saturation boundary value determined as a boundary of a predetermined rectangle on a Cb-Cr coordinate plane using the saturation parameter and configured to change the saturation components (Cb, Cr) on the basis of the saturation boundary value. Ok et al. fails to directly anticipate or ender the above underlined limitation obvious (to be used with other claimed limitations).

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements (i.e. drawings as listed above) or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785.  The examiner can normally be reached on Mon-Fri. 8:00-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675